UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GENEVA B. PRESLEY,
Plaintiff-Appellant,

v.
                                                                 No. 98-1016
BELLSOUTH TELECOMMUNICATIONS,
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CA-96-701-2)

Submitted: July 31, 1998

Decided: September 3, 1998

Before MURNAGHAN and WILKINS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Angela Newell Gray, GRAY, NEWELL & JOHNSON, L.L.P.,
Greensboro, North Carolina, for Appellant. James R. Glenister,
BELLSOUTH TELECOMMUNICATIONS, INC., Atlanta, Georgia;
Frank E. Emory, Jr., ROBINSON, BRADSHAW & HINSON, Char-
lotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Geneva Presley appeals the district court's order and judgment
granting summary judgment to the Defendant and dismissing her
employment discrimination complaint. Presley contends the court
erred by permitting the Defendant to file its summary judgment
motion within two weeks of trial. Presley also contends the court
erred in granting summary judgment. Finding no reversible error, we
affirm.

In August 1996, Presley instituted an action against her employer,
BellSouth Telecommunications, Inc. ("BellSouth"), alleging viola-
tions of Title VII, 42 U.S.C.A. §§ 2000e - 2000e-17 (West 1994 &
Supp. 1998) ("Title VII") and 42 U.S.C. § 1981 (1994). Presley, a
black woman, alleged that she suffered racial discrimination arising
out of disparate treatment with respect to privileges and benefits of
employment. Specifically, Presley alleged that she was given negative
evaluations, not provided with training opportunities provided white
employees, and paid less than similarly situated white employees.

Presley began working at BellSouth in 1968 as an operator.
Approximately ten years later, she was promoted to Assistant Man-
ager. She was responsible for supervising, training, and developing
operators and managing the daily operations of the phone center.
From 1989 to 1994, Presley's direct manager was Sandy Kiddie, who
was responsible for evaluating Presley's performance and awarding
salary increases. In 1993, there were three other assistant managers;
two were white women, and one was a black woman.

In 1994, BellSouth instituted a new employee evaluation procedure
in which employees were evaluated based upon their behavior and
ability to fulfill commitments. Depending on the rating received,
employees were placed in one of four salary groups of which Salary

                    2
Group 1 was the highest and 4 was the lowest. The salary group deter-
mined the amount by which an employee's salary could be increased.

Kiddie determined that Presley's behavior was in the middle of the
rating scale. He also found that Presley met most of her commitments
in some areas and did not meet a specific commitment regarding the
completion of a training packet. She was placed in Salary Group 3
and given a 1.5% salary increase, the maximum increase a Salary
Group 3 employee could receive. Presley's performance ratings, her
salary, and her salary increase were the lowest of the four assistant
managers. Of the remaining three assistant managers, one (a white
woman) was placed in Salary Group 1, and the other two were placed
in Salary Group 2.

Two of the assistant managers were recognized by Conrad Martin,
the department head, for special merit. The other assistant manager
exceeded objectives set in some areas. These details were factored
into Kiddie's evaluations.

In the course of the proceedings below, discovery closed on May
13, 1997, after having been extended previously due to Presley's
request. Subsequently, Presley's original counsel withdrew and Pres-
ley retained new counsel. On May 30, Presley's new counsel moved
to re-open discovery. On June 5, the court re-opened discovery setting
June 30 as the deadline for the close of discovery.

On June 17, Presley served upon BellSouth requests for admission,
interrogatories and requests for production of documents. BellSouth
moved for a protective order citing M.D.N.C.R. 26.1(f) for the propo-
sition that adequate provisions must be made to ensure that discovery
is completed by the close of the discovery period. Since BellSouth
had thirty days to respond to Presley's discovery requests, this was
not possible. See Fed. R. Civ. P. 33(b)(2), 34(b). Presley did not sub-
mit an opposition to the motion.

Meanwhile, the parties were engaged in settlement proceedings.
Near the end of July, a settlement was purportedly reached. However,
Presley did not sign the settlement agreement, and BellSouth moved
to enforce it. The court denied the motion on September 11.

                    3
Five days later, BellSouth moved to extend the time in which to
file a motion for summary judgment and its trial memoranda, which
the court granted. BellSouth contended that it did not file a motion for
summary judgment earlier because it believed it had reached a settle-
ment. On September 24, Presley filed a motion to compel discovery.

On October 22, the magistrate judge granted BellSouth its motion
for a protective order and denied Presley's motion to compel discov-
ery. The magistrate judge concluded that Presley had a duty to inform
the court that she needed more time to conduct written discovery. In
addition, the magistrate judge found that Presley was slow in making
her discovery requests.

The district court granted BellSouth's summary judgment motion,
finding that Presley failed to rebut BellSouth's legitimate, non-
discriminatory basis for her pay grade. The court also found that Pres-
ley's remaining allegations included events that were either not
adverse employment decisions or did not raise an inference of unlaw-
ful discrimination.

We first address Presley's contention that the court erred in permit-
ting BellSouth to file its summary judgment motion. Presley contends
that the court violated its own local rules, provided BellSouth with an
unfair advantage, and prejudiced Presley. When considering whether
a district court properly decided to relax or modify its local rules and
procedural orders, we give the district court broad leeway. Only if the
complaining party is caused substantial prejudice will we find an
abuse of discretion. See American Farm Lines v. Black Ball Freight
Serv., 397 U.S. 532, 539 (1970). Assuming the court modified its own
rules, we fail to see how Presley was prejudiced. She was given ample
opportunity to conduct discovery and to respond to the summary
judgment motion. Presley contends that she was obligated to respond
to BellSouth's motion before the court ruled on her motion to compel
discovery. However, she never sought an extension of time in which
to respond to the motion. Nor did she oppose BellSouth's motion for
a protective order. Finally, there is no merit to her contention that
BellSouth was given an unfair advantage.

We now consider whether summary judgment was properly
granted to BellSouth. We review summary judgment orders de novo;

                    4
if there is no genuine issue as to any material fact, the moving party
is entitled to summary judgment as a matter of law. See Henson v.
Liggett Group, Inc., 61 F.3d 270, 274 (4th Cir. 1995). "An employer
is entitled to summary judgment if the plaintiff fails to establish a
prima facie case of discrimination or fails to raise a factual dispute
regarding the employer's proffered reasons for the alleged discrimina-
tory act." Id. "[T]he mere existence of a scintilla of evidence in sup-
port of the plaintiff's position will be insufficient; there must be
evidence on which the jury could reasonably find for the plaintiff."
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

Absent direct evidence of discrimination, a plaintiff must first dem-
onstrate a prima facie case of discrimination. See McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). In a disparate treatment case,
the plaintiff is required to prove that she was a member of a protected
class, suffered an adverse employment decision, and was treated dif-
ferently than similarly situated persons outside the class. Id. at 802.
Once a party has made a prima facie case, the employer must provide
a legitimate nondiscriminatory justification for its action. See Texas
Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981). If
the employer advances such a justification, the plaintiff must then
prove that this justification is pretextual and that discrimination based
on the plaintiff's protected status motivated the challenged action. See
St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993);
Vaughan v. Metrahealth Cos., Inc., ___ F.3d ___, 1998 WL 271836,
*4 (4th Cir. May 29, 1998) (No. 96-2214). A claim of disparate treat-
ment in employment is analyzed in the same manner regardless of
whether the claim is brought under Title VII or§ 1981. See Mallory
v. Booth Refrigeration Supply Co., 882 F.2d 908, 910 (4th Cir. 1989).

We first turn our attention to Presley's claim that she was paid a
salary lower than her fellow white employees. Assuming Presley
demonstrated a prima facie case, she failed to rebut BellSouth's legiti-
mate, non-discriminatory reason for paying her less than the three
other assistant managers. Presley's supervisor found that she did not
have the same abilities as the other three assistant managers, which
may justify different pay scales. See Evans v. Technologies Applica-
tions & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996); Pouncy v. Pru-
dential Ins. Co. of Am., 668 F.2d 795, 802 (5th Cir. 1982). There was
no evidence showing that Kiddie's decision was motivated by Pres-

                    5
ley's race. As the district court noted, Presley's claim was undercut
by the fact that one of the other assistant managers receiving a higher
salary was a black woman. Furthermore, Presley is still rated lower
than the other assistant managers in spite of a different supervisor
providing the evaluations, one whom Presley contends is not moti-
vated by race.

Insofar as Presley alleges that she was denied other benefits of
work provided to similarly situated employees, we agree with the dis-
trict court that her allegations in some respect were vague and conclu-
sory or did not show an adverse employment decision or support an
inference of discriminatory motive. Presley alleged that she was not
provided opportunities to speak with Kiddie about her work, that she
was required to work on her feet after foot surgery while a white
employee was permitted to work at a desk, that she was not given
credit for accomplishments, and that she was denied the opportunity
to participate in training classes.

In a disparate treatment claim, Presley is only protected against dis-
crimination with regard to "ultimate employment decisions such as
hiring, granting leave, discharging, promoting, and compensating."
Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (in banc). Many
of Presley's allegations were vague or merely conclusory and without
any factual support. Her own opinion of her accomplishments is not
enough to create an inference that she was denied recognition due to
her race. Likewise, her own opinion that she was denied access to
Kiddie, unlike other employees, has no basis in fact. Having to stand
on one occasion is not the type of employment decision protected in
a disparate treatment claim. Access to training classes may affect a
person's ability to advance, but Presley's allegations were vague and
there was evidence that she and the other assistant managers partici-
pated in classes. Although there was also evidence that Presley was
denied the opportunity to take part in some classes, there was no evi-
dence that she was treated any differently than her fellow employees
in this regard or that any of the decisions were motivated by race. In
sum, we find summary judgment was appropriately granted on this
claim.

Accordingly, we affirm the order and judgment of the district court.
We dispense with oral argument because the facts and legal conten-

                    6
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

AFFIRMED

                    7